
	

113 HR 540 IH: Energy Efficient Government Technology Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 540
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Ms. Eshoo (for
			 herself, Mr. Rogers of Michigan,
			 Mr. Welch,
			 Mr. McKinley,
			 Mr. Tonko, and
			 Mr. Gardner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the National Energy Conservation Policy Act and
		  the Energy Independence and Security Act of 2007 to promote energy efficiency
		  via information and computing technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient Government Technology
			 Act.
		2.Energy-efficient and
			 energy-saving information and communications technologiesSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
			(1)by redesignating
			 the second subsection (f) (relating to large capital energy investments) as
			 subsection (g); and
			(2)by adding at the
			 end the following:
				
					(h)Federal
				Implementation Strategy for Energy-Efficient and Energy-Saving Information and
				Communications Technologies
						(1)In
				generalNot later than 1 year
				after the date of enactment of this subsection, each Federal agency shall
				collaborate with the Director of the Office of Management and Budget (referred
				to in this subsection as the Director) to develop an
				implementation strategy (including best-practices and measurement and
				verification techniques) for the maintenance, purchase, and use by the Federal
				agency of energy-efficient and energy-saving information and communications
				technologies and practices. Each implementation strategy shall be flexible,
				cost-effective, and based on the specific operating requirements and statutory
				mission of the agency.
						(2)AdministrationIn
				developing an implementation strategy, each Federal agency shall—
							(A)consider information and communications
				technologies (ICT) and related infrastructure and practices, such as—
								(i)advanced metering
				infrastructure;
								(ii)ICT services and
				products;
								(iii)efficient data center strategies and
				methods of increasing ICT asset and related infrastructure utilization;
								(iv)ICT and related infrastructure power
				management;
								(v)building information modeling, including
				building energy management; and
								(vi)secure telework and travel substitution
				tools; and
								(B)ensure that the
				agency realizes the savings and rewards brought about through increased
				efficiency and utilization.
							(3)Performance
				goals
							(A)In
				generalNot later than 180
				days after the date of enactment of this subsection, the Director, in
				consultation with the Secretary, shall establish performance goals for
				evaluating the efforts of Federal agencies in improving the maintenance,
				purchase, and use of energy-efficient and energy-saving information and
				communications technology systems and practices.
							(B)Energy efficient
				data centersThe Director
				shall include within the performance goals established under this
				paragraph—
								(i)specifications and benchmarks that will
				enable Federal data center operators to make more informed decisions about the
				energy efficiency and cost savings of data centers, including an overall
				Federal target for increased energy efficiency, with initial reliance on the
				Power Usage Effectiveness metric;
								(ii)overall ICT asset utilization and related
				infrastructure utilization; and
								(iii)recommendations and best practices for how
				the benchmarks will be attained, with such recommendations to include a
				requirement for agencies to evaluate the use of energy savings performance
				contracting as a preferred acquisition method for data center
				efficiency.
								(C)AdministrationThe
				performance goals established under this paragraph shall—
								(i)measure
				information technology costs over a specific time period of 3 to 5
				years;
								(ii)measure cost
				savings attained via the use of energy-efficient and energy-saving information
				and communications solutions during the same time period; and
								(iii)provide, to the
				maximum extent practicable, a complete picture of all costs and savings,
				including energy costs and savings.
								(4)Federal data
				centers task forceThe
				Director shall maintain a Government-wide Data Center Task Force comprised of
				Federal data center program managers, facilities managers, and sustainability
				officers. The members of such task force shall be responsible for working
				together to share progress toward individual agency goals and the overall
				Federal target for increased energy efficiency, and shall regularly exchange
				best practices and other strategic information related to energy efficiency
				with the private sector.
						(5)Reports
							(A)Agency
				reportsEach Federal agency subject to the requirements of this
				subsection shall include in the report of the agency under section 527 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17143) a description of
				the efforts and results of the agency under this subsection.
							(B)OMB Government
				efficiency reports and scorecardsEffective beginning not later
				than October 1, 2013, the Director shall include in the annual report and
				scorecard of the Director required under section 528 of the Energy Independence
				and Security Act of 2007 (42 U.S.C. 17144) a description of the efforts and
				results of Federal agencies under this
				subsection.
							.
			3.Energy efficient
			 data centersSection 453 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is
			 amended—
			(1)by amending subsection (c)(1) to read as
			 follows:
				
					(1)In
				generalNot later than 30
				days after the date of enactment of the Energy Efficient Government Technology Act,
				the Secretary and the Administrator shall designate an established information
				technology industry organization to coordinate the program described in
				subsection (b), and shall make such designation public, including on an
				appropriate website.
					;
				
			(2)by amending
			 subsections (e) and (f) to read as follows:
				
					(e)StudyThe Secretary, with assistance from the
				Administrator, shall—
						(1)not later than December 31, 2013, make
				available to the public an update to the Report to Congress on Server and Data
				Center Energy Efficiency published on August 2, 2007, under Public Law 109–431,
				providing—
							(A)a comparison and
				gap analysis of the estimates and projections contained in the original report
				with new data regarding the period from 2007 though 2012;
							(B)an analysis considering the impact of ICT
				asset and related infrastructure utilization solutions, to include
				virtualization and cloud computing-based solutions, in the public and private
				sectors; and
							(C)updated
				projections and recommendations for best practices; and
							(2)collaborate with
				the organization designated under subsection (c) in preparing such
				report.
						(f)Data center
				energy practitioner programThe Secretary, in collaboration with the
				organization designated under subsection (c) and the United States Chief
				Information Officer in the Office of Management and Budget, shall maintain a
				data center energy practitioner program that leads to the certification of
				energy practitioners qualified to evaluate the energy usage and efficiency
				opportunities in data centers. Each Federal agency shall have its data centers
				evaluated annually by energy practitioners certified pursuant to such program,
				whenever practicable using certified practitioners employed by that
				agency.
					;
			(3)by redesignating
			 subsection (g) as subsection (j); and
			(4)by inserting after
			 subsection (f) the following new subsections:
				
					(g)Open data
				initiativeThe Secretary, in
				collaboration with the organization designated under subsection (c) and the
				United States Chief Information Officer in the Office of Management and Budget,
				shall establish an open data initiative for Federal data center energy usage
				data, with the purpose of making such data available and accessible in a manner
				that empowers further data center innovation while protecting United States
				national security interests. In establishing this initiative, the Secretary
				shall consider use of the online Data Center Maturity Model.
					(h)International
				specifications and metricsThe Secretary, in collaboration with
				the organization designated under subsection (c), shall actively participate in
				efforts to harmonize global specifications and metrics for data center energy
				efficiency.
					(i)ICT asset
				utilization metricThe
				Secretary, in collaboration with the organization designated under subsection
				(c), shall assist in the development of an efficiency metric that measures the
				energy efficiency of the overall data center, including information technology
				systems and related
				infrastructure.
					.
			
